Citation Nr: 1427833	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-30 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating greater than 40 percent for urinary incontinence (a residual of prostate cancer) from October 1, 2010, to August 16, 2012.

2.  Entitlement to an increased disability rating greater than 60 percent for urinary incontinence (a residual of prostate cancer) on or after August 16, 2012.

3.  Entitlement to an increased disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased disability rating greater than 20 percent for type II diabetes mellitus. 

5.  Entitlement to an initial compensable disability rating for peripheral vascular disease of the right lower extremity.  

6.  Entitlement to an initial compensable disability rating for peripheral vascular disease of the left lower extremity.  

7.  Entitlement to an increased disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to an increased disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.  

9.  Entitlement to an increased disability rating greater than 10 percent for peripheral neuropathy of the right upper extremity. 

10.  Entitlement to an increased disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity.   

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1969 to June 1971.

The increased rating issues for urinary incontinence come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The increased rating issues for PTSD, diabetes mellitus, peripheral vascular disease, peripheral neuropathy, and TDIU come to the Board on appeal from August 2010 and November 2011 rating decisions issued by the RO in Muskogee, Oklahoma.  As will be discussed below, the Veteran then filed January 2011 and November 2011 notices of disagreement (NODs) with these rating decisions.  

In July 2011, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of this hearing is associated with the claims folder.  

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The increased rating issues for urinary incontinence are being dismissed by the Board, as the Veteran has withdrawn his appeal of these issues.  However, the remaining increased rating and TDIU issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDING OF FACT

On May 15, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the appeal was being withdrawn with regard to the issues of entitlement to an increased disability rating greater than 40 percent and 60 percent for urinary incontinence.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an increased disability rating greater than 40 percent for urinary incontinence from October 1, 2010, to August 16, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an increased disability rating greater than 60 percent for urinary incontinence on or after August 16, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a May 2014 email, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issues of entitlement to increased disability ratings greater than 40 percent and 60 percent for urinary incontinence.  His representative also submitted a statement along with a copy of the e-mail on the same date reiterating the intent to withdraw the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and these particular issues are dismissed.


ORDER

The issue of entitlement to an increased disability rating greater than 40 percent for urinary incontinence from October 1, 2010, to August 16, 2012, is dismissed.   

The issue of entitlement to an increased disability rating greater than 60 percent for urinary incontinence after August 16, 2012, is dismissed.   


REMAND

The AOJ issued August 2010 and November 2011 rating decisions denying increased ratings for PTSD, diabetes mellitus, peripheral vascular disease, peripheral neuropathy, and denying entitlement to TDIU.  The Veteran submitted timely January 2011 and November 2011 statements in which he appears to have expressed disagreement with those denials.  Furthermore, in a May 2014 letter, the Veteran's representative from Veterans of Foreign Wars of the United States emphasized that the Veteran was expressing dissatisfaction with the AOJ's rating decisions on these particular issues.  To date, however, the AOJ has not issued a statement of the case (SOC) in response to what can be liberally construed as notice of disagreements with the August 2010 and November 2011 rating decisions.   

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following action:

The AOJ should issue a statement of the case addressing the above-listed issues of increased ratings for PTSD, diabetes mellitus, peripheral vascular disease, peripheral neuropathy, and entitlement to TDIU.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


